COURT OF APPEALS
                         SECOND DISTRICT OF TEXAS
                              FORT WORTH

                             NO. 02-11-00194-CV


ESTATE OF EVANS JOHN
KARPENKO


                                    ----------

           FROM PROBATE COURT NO. 2 OF TARRANT COUNTY

                                    ----------

                        MEMORANDUM OPINION1

                                    ----------

      Appellants Sharon Karpenko, individually and as independent executrix of

the estate of Evans John Karpenko, deceased, and Bill H. Yarborough attempt to

appeal from a May 17, 2011 order granting a motion for partial summary

judgment in favor of Appellees Joseph Y. Karpenko and J. Mark Karpenko, co-

trustees of the Frances Karpenko Trust. On June 7, 2011, we notified Appellants

of our concern that the court lacks jurisdiction over this appeal because the May

17, 2011 order does not appear to be a final judgment or an appealable

      1
       See Tex. R. App. P. 47.4.
interlocutory order.   We also notified Appellants that the appeal may be

dismissed for want of jurisdiction unless Appellants or any party desiring to

continue the appeal filed with the court on or before June 17, 2011, a response

showing grounds for continuing the appeal. We received responses, but they do

not show grounds for continuing the appeal; the interlocutory order does not

dispose of all parties or issues in a particular phase of the proceedings. See

Crowson v. Wakeham, 897 S.W.2d 779, 783 (Tex. 1995) (“[I]f there is a

proceeding of which the order in question may logically be considered a part, but

one or more pleadings also part of that proceeding raise issues or parties not

disposed of, then the probate order is interlocutory.”); see also De Ayala v.

Mackie, 193 S.W.3d 575, 578 (Tex. 2006) (discussing interlocutory probate

appeals).

      Absent an interlocutory appeal that is specifically authorized by the

constitution or statute, an order or judgment is not final for purposes of appeal

unless it actually disposes of every pending claim and party or clearly and

unequivocally states that it finally disposes of all claims and parties. Lehmann v.

Har-Con Corp., 39 S.W.3d 191, 205 (Tex. 2001).          The May 17, 2011 order

reflects that the trial court granted a partial summary judgment for Appellees on

their claims against Appellants seeking a declaratory judgment and for breach of

fiduciary duty only. The order did not dispose of Appellees’ remaining claims for

unjust enrichment and damages and Appellants’ breach of fiduciary duty

counterclaim.   Appellants do not direct us to any authority permitting an


                                        2
interlocutory appeal, and the trial court denied Appellants’ motion for severance.

Accordingly, because the May 17, 2011 partial summary judgment order is

neither a final judgment nor an appealable interlocutory order, we dismiss this

appeal for want of jurisdiction. See Tex. R. App. P. 42.3(a), 43.2(f).



                                                    PER CURIAM

PANEL: MEIER, J.; LIVINGSTON, C.J.; and GABRIEL, J.

DELIVERED: August 11, 2011




                                         3